DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 6/7/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained figures 1-2;
B) Regarding to the specification, applicant has made changes to the terms “Disclosure of the Invention” between paragraphs [0004]-[0005], and made changes to each paragraphs [0027], [0036]-[0037], [0042], [0044] and [0048]; and
C) Regarding to the claims, applicant has amended claims 1-3, 8-9, 11, 20 and 28, canceled claims 4, 10, 13-15, 17, 21-22 and 25-27, and added a set of claims, i.e., claims 29-31, into the application. As amended and newly-added, the pending claims are claims 1-3, 5-9, 11-12, 16, 18-20, 23-24, and 28-31.
Election/Restrictions
A review of the newly-added claims 29-31 has resulted that each new claim further limits the subject matter of the elected claims of the elected Species (II), thus claims 1-3, 5-9, 11-12, 16, 18, 20, 23-24 and 28-31 are examined in the present office action (Note that  originally filed claims 4, 10, 13-15, 17, 21-22, and 25-27 were canceled in the amendment of 6/7/2022), and claim 19 has been withdrawn from further consideration as being directed to non-elected Species (I). Applicant should further note that the non-elected claim 19 will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
4.	The amendments to the drawings, the specification and the claims as provided in the amendment of 6/7/2022, and applicant's arguments provided in the mentioned amendment, pages 15-26, have been fully considered and yielded the following conclusions:
A) Regarding to the objections to the drawings as set forth in the office action of 4/1/2022, the amendments to the drawings as provided in the amendment of 6/7/2022 and applicant’s arguments provided in the mentioned amendment, pages 16-18, have been fully considered and are sufficient to overcome the objection to the drawings as set forth in element #6 provided in page 3 of the office action mailed to applicant on 4/1/2022. The amendments to the claims as provided in the mentioned amendment and applicant’s arguments provided in the mentioned amendment, pages 16-18, have been fully considered but are not sufficient to overcome the objection to the drawings as set forth in element #7 provided in pages 3-4 of the mentioned office action.
Regarding to the objection to the drawings as set forth in element #7 of the office action of 4/1/2022, applicant has amended the claims and argued that the features recited in the claims are shown in figures 7-9, see amendment in page 17, and “In the pending application … are not necessary for understanding by one ordinary skill in the art of the subject matter to be patented. It is clear … and [0042]”, see amendment in page 18.
While applicant’s arguments have been fully considered but they are not persuasive because of the following reasons:
a) While the figures 5-9 shows a combination constituted by a display light source (4), a collimating module (6), a substrate (20) with an (input) reflecting surface (16), an (output) reflecting surface (22), two major external surfaces (26, 28) of the substrate, and two lenses (82, 88) but the transparent layer and the coating are not shown in at least one figure of the drawings.
b) As required by 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Applicant is respectfully invited to review each of claims 1, 20 and 28 in which features regarding to the transparent layer, the coating and the structural arrangement of the transparent layer, the coating with respect to the surface of the substrate and the transparent layer are indeed claimed.
c) The arrangement of the optical components as recited in the claims is unclear without a figure showing the arrangement. For instance, while the claim recites that a lens is optically attached to the transparent layer so as to be optically coupled to the first/second major surfaces of the substrate, see feature thereof “a transparent layer …the transparent layer” (claim 1 on lines 16-24); however, it is unclear which side of the transparent layer the lens is attached to. In other words, does the lens attach to the transparent layer in a position between the transparent layer and he first/second major surface of the substrate OR the lens attach to the transparent layer in a position not between the transparent layer and the first/second major surface of the substrate. Applicant should note that in either the position of the lens attached to the surface of the transparent layer and facing to the major surface of the substrate OR the position of the lens attached to the surface of the transparent layer and away from the major surface of the substrate (i.e., a position not between the transparent layer and the first/second major surface of the substrate) then the lens is still optical coupled to the first/second major surface of the substrate.
Thus, applicant’s arguments have been fully considered but are not persuasive and the objection to the drawings as set forth in the office action of 4/1/2022, element #7, is maintained (and modified due to the amendments to the claims) in the present office action.
B)  Regarding to the objection to the specification and the objection to claims 1-18 and 20-28 as set forth in the office action of 4/1/2022, the amendments to the specification and the claims as provided in the amendment of 6/7/2022 and applicant’s arguments provided in the mentioned amendment, pages 18-19, have been fully considered and are sufficient to overcome the objections to the specification and the mentioned claims.
C) Regarding to the Claim Interpretation as set forth in the office action of 4/1/2022, applicant’s statement provided in the amendment of 6/7/2022 in page 19 has been noted. Since applicant has not made any change/amendment to the claims thus the Claim Interpretation is maintained in the present office action.
D) Regarding to the rejection of claims 25 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 4/1/2022, the rejection is overcome by the cancelation of claims 25 and 27 as provided in the amendment of 6/7/2022.
E) Regarding to the rejection of claims 1-18 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 1-18 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in the office action of 4/1/2022, the amendments to the claims as provided in the amendment of 6/7/2022, and applicant’s arguments provided in the mentioned amendment, pages 19-21, have been fully considered and are sufficient to overcome the rejections of claims 1-18 and 20-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
However, the amendments to claims 1, 20 and 28 raise new problems of 35 U.S.C. 112 to the claims 1-3, 5-9, 11-12, 16, 18, 20, 23-24 and 28as provided in the present office action.
F) Regarding to the objection of claim 25 under 37 CFR 1.75 as set forth in the office action of 4/1/2022, the objection is overcome by the cancelation of claim 25 as provided in the amendment of 6/7/2022.
G) Regarding to the rejection of claims 1, 5-12, 17-18, 20 and 24-28 under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama (US Publication No. 2007/0070859), and the rejection of claims 2-4, 13-16, and 21-23 under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Blum et al (US Publication No. 2013/0027655), as set forth in the office action of 4/1/2022, the amendments to the claims as provide din the amendment of 6/7/2022 and applicant’s arguments provided in the mentioned amendment, pages 21-26, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
5.         The replacement sheet contained figures 1-2 was received by the Office on 6/7/2022. As a result of the changes to the drawings, the application now contains a total of six sheets of figures 1-12 which includes five sheets of figures 3-12 as filed on 2/12/2020, and one replacement sheets contained figures 1-2.  The mentioned six sheets of figures 1-12 are objected by the examiner for the following reason(s):
6.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
First, related to a coating applied to the interface plane as recited in each of claims 1, 20 and 28; and
Second, the arrangement of a transparent layer, one of the major external surfaces of the substrate, a first lens and a coating as recited in each of claims 1, 20 and 28.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7.         The lengthy specification which was amended by the amendment of 6/7/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
8.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “a lens arrangement” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.       Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the specification does not disclose a structure of an angular sensitive reflective coating and the structural relationship(s) among the coating and other components of the system so that the coating can provide the function thereof “a critical angle of reflection …reflective coating” as recited in the claim on lines 1-6. 
b) Each of claims 30-31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above.
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.       Claims 1-3, 5-9, 11-12, 16, 18, 20, 23-24 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “the coating is selected … the transparent layer” (lines 28-34). What does applicant mean by the mentioned feature?
In other words, it is unclear the function of the coating being selected from the claimed language as provided in the mentioned feature. Applicant should note that the substrate received light waves and guides the light waves inside the substrate by total reflection via its two external major surfaces, see the claim on lines 2-7 so the feature of “the coating is selected such that the light waves from the interface plane between the one of the first or second major external surfaces of the substrate and the transparent layer” without terms “that are coupled inside the substrate are guided within the substrate by internal reflection” is not understood.
b) Each of claims 20 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element a) above.
c) Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
c1) the claim is indefinite by the feature thereof “a critical angle of reflection …reflective coating” as recited in the claim on lines 1-6. In other words, it is unclear how the coating is selected to warrant the function as claimed;
c2) the feature thereof “a configuration without the angular sensitive reflective coating” (lines 5-6) is in definite. What does applicant mean by “a configuration” (lines 5-6)? Does the mentioned feature include a so-called “configuration” having a coating but the coating is not an angular reflective coating? or does the mentioned feature not include any coating at all?
d) Each of claims 30-31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reasons as set forth in element c) above.
e) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
15.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	Claims 1, 5-9, 11-12, 18, 20, 24 and 28, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US Publication No. 2007/0070859, of record) in view of Reinhorn et al (US Patent No. 6,185,015).
Hirayama discloses an eyeglass display includes an image-display optical system (1), an image-production unit (2) and a cable (3), see paragraph [0086] and fig. 1.
a) Regarding to the features recited in present claims 1, 18, 20 and 28, the image-display optical system (1) as disclosed in paragraphs [0086]-[0115] and shown in fig. 2 comprises the following features:
a1) the image-display optical system (1) receives an image-carrying light waves (L1) provided by the image-introduction unit (2) and an external light waves (L2) from an external screen/field;
a2) a light-transmitting substrate (11) having a plurality of surfaces including at least a first and a second major external surfaces (11-1; 11-2) and at least one edge (11a) disposed non-parallel to the major external surfaces (11-1; 11-2) wherein the substrate (11) is configured to receive and guide light waves (L1) indicative of an image, coupled in via the at least one edge, between the major external surfaces of the substrate by internal reflection, and the substrate further configured to couple the light waves out of the substrate via at least one partially reflecting surface (11b); 
a3) a first lens (12) disposed on an optical path of light waves (L2) incident on the substrate (11) from the external screen/field wherein the first lens (12) is disposed externally adjacent and separated from the major external surface (11-1) by an air layer which is understood as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate wherein the air layer is attached/in contact to the major external surface (11-1) of the substrate and the lens surface of the first lens (12) and the air layer is optically attached to the major external surface (11-1) of the substrate to define an interface plane, see paragraphs [0099]-[0011] and figs. 2-3;
a4) a second lens (13) disposed on an optical path of light waves (L1, L2) wherein the second lens (13) is disposed externally adjacent and separated from the major external surface (11-2) by an air layer which is understood as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate wherein the air layer is attached/in contact to the major external surface (11-2) of the substrate and the lens surface of the second lens (13) and the air layer is optically attached to the major external surface (11-2) of the substrate to define an interface plane, see paragraphs [0099]-[0011] and figs. 2-3 wherein the lens (13) focuses light waves (L1, L2) into a user’s eye;
Since the air layer between the lens (13) located externally adjacent to its correspond major external surface (11-2) of the substrate (11) is considered as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate, thus the difference in refractive indexes of the air layer and the substrate defines critical angle(s) such that light waves (L1) coupled/guided inside the substrate at angles different, i.e. greater than or less than, from the critical angle(s) are trapped within the substrate by total internal reflections from the interface plane between the major external surface (11-2) of the substrate and the transparent layer.
a5) a multi-layer coating (12a) applied to the interface plane defined by the air layer and the major external surface (11-1) of the substrate (11), and a multi-layer coating (13a) applied to the interface plane defined by the air layer and the major external surface (11-2) of the substrate (11), thus each multi-layer coatings (12a, 13a) is located between a major external surface (11-1, 11-2) of the substrate (11) and the air layer located adjacent to its correspond surface of the substrate. The coating as disclosed by Hirayama is considered as a coating being selected and in combination of the substrate (11) to allow light waves from an image-carrying light waves (L1) provided by the image-introduction unit (2) which is guided through the substrate via internal reflection and an external light waves (L2) from an external screen/field which passes through the substrate. It is nto5ed that while the claims 1, 20 and 28 recites that the coating is selected; however, there is not any specific limitation regarding to the so-called “selected” of the coating being claimed/provided.
The only feature missing from the eyeglass display system provided by Hirayama is that while Hirayama disclose an air layer is located between one of the major external surface of the substrate and the lens; Hirayama does not disclose that the transparent layer is a thin plate of refractive index material having refractive index lower than a refractive index of the substrate as claimed in each of claims 1, 20 and 28. 
However, an optical device having substrates and a lens arrangement wherein the space between substrates is an air layer or a thin plate having a refractive index lower than a refractive index of the substrate is known and suggested in the art as can be seen in the optical device provided by Reinhorn et al. In particular, Reinhorn et al discloses an optical device having substrates (30, 32) and a lens arrangement (124). In column 8, lines 42-54, Reinhorn et al discloses that the air layer located in a space between two substrates (30, 32) can be a thin plate having a refractive index lower than a refractive index of the substrate for the purpose of providing a higher mechanically stability. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the eyeglass display system provided by Hirayama by using a thin plate having a refractive index lower than a refractive index of the substrate instead of an air layer between the substrate and each of the first and second lens as suggested by Reinhorn et al for the purpose of providing a higher mechanically stability for the display system. 
b) Regarding to the features recited in present claims 5-8, the lens (13) is located next to the major external surface (11-2) of the substrate and focuses the image, corresponding to light waves (L2) passed through the substrate, and the image, corresponding to light waves (L1) guided between the major external surfaces (11-1, 11-2) of the light-transmitting substrate (11), to at least one distance for viewing by an eye of a viewer, or wherein the lens (12) is located next to the second major external surface (11-1) of the substrate (11) and passes light waves (L1) from an external scene image, different from the image provided by light waves (L1), through the substrate, for viewing by the eye of the viewer.
c) Regarding to present claim 9, as disclosed by Hirayama, the second lens (13) disposed on an optical path of light waves (L1, L2) wherein the second lens (13) is disposed externally adjacent and separated from the major external surface (11-2) by an air layer which is understood as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate wherein the air layer is attached/in contact to the major external surface (11-2) of the substrate and the lens surface of the second lens (13) and the air layer is optically attached to the major external surface (11-2) of the substrate to define an interface plane, see paragraphs [0099]-[0011] and figs. 2-3 wherein the lens (13) focuses light waves (L1, L2) into a user’s eye. It is noted that one skilled in the art uses a thin plate having a refractive index lower than a refractive index of the substrate instead of an air layer between the substrate and each of the first and second lens as suggested by Reinhorn et al for the purpose of providing a higher mechanically stability for the display system. 
d) Regarding to the features recited in present claim 11, the image-display optical system (1) is able to adjust in position with respect to the external field by a user to a predefined distance wherein the predefined distance is the distance between the external scene image and the substrate.
e) Regarding to the features recited in present claim 12, the lens (12) is a collimating lens, see paragraph [0095] which states that light waves (L2) incident on the multi-layers (12a, 13a) with an angle of 00. Thus, the lens (12) acts as a collimating lens
f) Regarding go the features recited in present claim 24, each of the lens (12, 13) is a corrective lens for correcting aberrations of the user’s eye.
18.       Claims 2-3, 16 and 23, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Reinhorn et al and further in view of Blum et al (US Publication No. 2013/0027655, of record).
It is noted that in the combined product provided by Hirayama and Reinhorn et al, while Hirayama discloses an image-display optical system having a substrate/light guide (11) and two lenses (12, 13) disposed on the major external surfaces (11-1; 11-2) of the substrate (11); however, Hirayama does not positively disclose that the lens is a dynamically/electronically controllable lens to focus an image as recited in each of present claims 2 and 3 or a Fresnel lens as recited in each of present claims 16 and 23; however, an ophthalmic lens in the form of a dynamic lens and thus its power/magnification is varied based on a change in electrical potential is known to one skilled in the art as can be seen in the ophthalmic lens provided by Blum et al, see paragraphs [0010]-[0025], for example. It is also noted that the ophthalmic lens can form as a Fresnel lens, see paragraph [0096], for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product as provided by Hirayama and Reinhorn et al by using lens in the form of a dynamic lens whose power/magnification is varied on the basis of electrical potential application or a Fresnel lens as suggested by Blum et al for the purpose of varying the power/magnification or optical performance of the lens to meet a particular application.
Conclusion
19.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872